Citation Nr: 1641681	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-28 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to March 1970, including service in the Republic of Vietnam from January 1969 to March 1970

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequent to the January 2009 rating decision, the Veteran submitted a timely March 2009 notice of disagreement.  The RO issued a December 2009 statement of the case (SOC).  The Board then remanded the claims in November 2011 and December 2012 for the issuance of an additional SOC.  The additional development has been completed and the case now returns for final appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected diabetes mellitus.  The Board notes in a May 2008 rating decision, the RO granted service connection for diabetes mellitus and awarded a 20 percent rating to the Veteran.  The Veteran has not been afforded a VA examination related to these claims.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral upper and lower extremity peripheral neuropathy claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include the Dallas VA Medical Center, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file as well.

2. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his bilateral upper and lower extremity peripheral neuropathy.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral upper and lower extremity peripheral neuropathy disabilities found to be present. The file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine whether the Veteran has peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  

If the Veteran has a current peripheral neuropathy disability of the upper or lower extremities, the examiner should state whether it is at least as likely as not that the current disability is related to the Veteran's service-connected diabetes mellitus, to include part of the same disease process. 

The examiner should also opine as to whether the Veteran has peripheral neuropathy that is otherwise related to service, and must rule in or exclude a diagnosis of early onset peripheral neuropathy.

4. Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

